The reasoning of the majority opinion turns upon the attenuated distinction, if it exists at all, between the so-called "inexhaustible source of revenue," created by the delegated power to levy an ad valorem tax on debt service which is the keystone of the arch to support the theory of the so-called "First come, first served" doctrine, and the acreage tax levied by direct Act of the Legislature upon the lands benefited by drainage operations in the Everglades Drainage District to raise revenue continuously until the bonds are paid in full.
The term "inexhaustible" means "unfailing, incapable of being exhausted, incapable of being wearied or depressed in vigor or activity." Webster's New International Dictionary, 2nd Edition.
The Everglades Drainage Act of 1913, Chapter 6456 and amendments, levies a certain tax per acre per annum continuously for the purpose of retiring the principal of bonds that the Board of Everglades Drainage Commissioners may issue and to the payment of interest thereon and for the construction and maintenance of the canals. Thus a non-diminishing and inexhaustible source of revenue is supplied by direct Act of the Legislature for debt service. The amount of money for the purpose is distributed over an indefinite period of years until the obligations are redeemed.
In the case of an ad valorem tax attempted to be levied by taxing units for debt service the power is given to levy a tax sufficient in one year to pay accruing principal and interest, but as has been demonstrated, the power to do so is a fiction so far as it is efficient to produce money or revenue for the purpose; so by a legal legerdemain the tax may *Page 153 
be spread over a period of years to that end. In the Everglades Drainage Bonds the Legislature does it definitely and certainly.
So far, therefore, as the "inexhaustible revenue" theory is involved, I perceive no difference. The provisions of the law in each kind of bond become part of the debt contract and are inviolable.
The distinction attempted to be made in this case illustrates the danger of creating a fiction in law to serve an emergency situation.